UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 West Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) Registrant’s telephone number, including area code: (414)299-2295 Date of fiscal year end: September 30 Date of reporting period:December 31, 2013 Item 1. Schedule of Investments. Fountain Short Duration High Income Fund SCHEDULE OF INVESTMENTS As of December 31, 2013 (Unaudited) Principal Amount Value BANK LOANS – 20.1% $ Akorn, Inc. 4.500%, 10/31/20201, 2 $ BMC Software Finance, Inc. 5.000%, 8/9/20201, 2 Hertz Corp. 3.000%, 3/11/20181, 2 Hilton Worldwide Finance LLC 3.750%, 10/25/20201, 2 Monitronics International, Inc. 4.250%, 3/23/20181, 2 Raven Power Finance LLC 5.250%, 12/18/20201, 2 Rexnord LLC 4.000%, 8/15/20201, 2 Tallgrass Operations LLC 4.250%, 11/13/20181, 2 TGGT Holdings LLC 6.500%, 11/15/20181, 2 Tribune Co. 4.000%, 7/1/20201, 2 Western Refining, Inc. 4.250%, 11/12/20201, 2 TOTAL BANK LOANS (Cost $4,102,000) CORPORATE BONDS – 73.4% BASIC MATERIALS – 5.2% ArcelorMittal (Luxembourg) 6.125%, 6/1/2018 FMG Resources August 2006 Pty Ltd. (Australia) 6.000%, 4/1/20171, 3 Hexion U.S. Finance Corp. / Hexion Nova Scotia Finance ULC 8.875%, 2/1/20181 Novelis, Inc. (Canada) 8.375%, 12/15/20171 COMMUNICATIONS – 3.7% T-Mobile USA, Inc. 6.464%, 4/28/20191 Univision Communications, Inc. 6.875%, 5/15/20191, 3 Windstream Corp. 7.875%, 11/1/2017 Fountain Short Duration High Income Fund SCHEDULE OF INVESTMENTS - Continued As of December 31, 2013 (Unaudited) Principal Amount Value CORPORATE BONDS (Continued) CONSUMER, CYCLICAL – 2.5% $ American Axle & Manufacturing, Inc. 5.125%, 2/15/20191 $ Meritage Homes Corp. 4.500%, 3/1/20181 CONSUMER, NON-CYCLICAL – 16.2% APX Group, Inc. 6.375%, 12/1/20191 ARAMARK Corp. 5.750%, 3/15/20201, 3 Avis Budget Car Rental LLC / Avis Budget Finance, Inc. 4.875%, 11/15/20171 2.988%, 12/1/20171, 2, 3 Cardtronics, Inc. 8.250%, 9/1/20181 Centene Corp. 5.750%, 6/1/2017 Hologic, Inc. 6.250%, 8/1/20201 Par Pharmaceutical Cos., Inc. 7.375%, 10/15/20201 Reynolds Group Issuer, Inc. / Reynolds Group Issuer LLC / Reynolds Group Issuer Lu 7.125%, 4/15/20191 Salix Pharmaceuticals Ltd. 6.000%, 1/15/20211, 3 Sun Merger Sub, Inc. 5.250%, 8/1/20181, 3 United Rentals North America, Inc. 5.750%, 7/15/20181 Valeant Pharmaceuticals International (Canada) 6.750%, 8/15/20181, 3 ENERGY – 18.5% Antero Resources Finance Corp. 7.250%, 8/1/20191 Bill Barrett Corp. 7.625%, 10/1/20191 El Paso LLC 7.250%, 6/1/2018 EP Energy LLC / Everest Acquisition Finance, Inc. 6.875%, 5/1/20191 Fountain Short Duration High Income Fund SCHEDULE OF INVESTMENTS - Continued As of December 31, 2013 (Unaudited) Principal Amount Value CORPORATE BONDS (Continued) ENERGY (Continued) $ Genesis Energy LP / Genesis Energy Finance Corp. 7.875%, 12/15/20181 $ Halcon Resources Corp. 9.750%, 7/15/20201 Kodiak Oil & Gas Corp. (Canada) 8.125%, 12/1/20191 Laredo Petroleum, Inc. 9.500%, 2/15/20191 Legacy Reserves LP / Legacy Reserves Finance Corp. 8.000%, 12/1/20201, 3 Oasis Petroleum, Inc. 7.250%, 2/1/20191 Rockies Express Pipeline LLC 6.850%, 7/15/20183 Ultra Petroleum Corp. (Canada) 5.750%, 12/15/20181, 3 Whiting Petroleum Corp. 5.000%, 3/15/20191 WPX Energy, Inc. 5.250%, 1/15/2017 FINANCIAL – 13.0% AerCap Aviation Solutions B.V. (Netherlands) 6.375%, 5/30/2017 Aircastle Ltd. (Bermuda) 4.625%, 12/15/2018 American Capital Ltd. 6.500%, 9/15/20181, 3 CNO Financial Group, Inc. 6.375%, 10/1/20201, 3 E*TRADE Financial Corp. 6.750%, 6/1/2016 Fly Leasing Ltd. (Bermuda) 6.750%, 12/15/20201 Nationstar Mortgage LLC / Nationstar Capital Corp. 6.500%, 8/1/20181 Provident Funding Associates LP / PFG Finance Corp. 10.125%, 2/15/20191, 3 Stearns Holdings, Inc. 9.375%, 8/15/20201, 3 Fountain Short Duration High Income Fund SCHEDULE OF INVESTMENTS - Continued As of December 31, 2013 (Unaudited) Principal Amount Value CORPORATE BONDS (Continued) INDUSTRIAL – 7.8% $ Beverage Packaging Holdings Luxembourg II S.A. / Beverage Packaging Holdings II Is (Luxembourg) 6.000%, 6/15/20171, 3 $ Bombardier, Inc. (Canada) 7.500%, 3/15/20183 Huntington Ingalls Industries, Inc. 6.875%, 3/15/20181 Jack Cooper Finance Co. 9.250%, 6/1/20201, 3 Martin Midstream Partners LP / Martin Midstream Finance Corp. 8.875%, 4/1/20181 Polymer Group, Inc. 7.750%, 2/1/20191 TransDigm, Inc. 7.750%, 12/15/20181 TECHNOLOGY – 2.4% ACI Worldwide, Inc. 6.375%, 8/15/20201, 3 Infor US, Inc. 9.375%, 4/1/20191 UTILITIES – 4.1% DPL, Inc. 6.500%, 10/15/20161 GenOn Energy, Inc. 9.500%, 10/15/2018 NRG Energy, Inc. 7.625%, 1/15/2018 TOTAL CORPORATE BONDS (Cost $14,919,706) TOTAL INVESTMENTS – 93.5% (Cost $19,021,706) Other Assets in Excess of Liabilities – 6.5% TOTAL NET ASSETS – 100.0% $ LP – Limited Partnership Fountain Short Duration High Income Fund SCHEDULE OF INVESTMENTS - Continued As of December 31, 2013 (Unaudited) 1 Callable. 2 Variable, floating or step rate security. 3 Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities are restricted and may be resold in transactions exempt from registration normally to qualified institutional buyers. See accompanying Notes to Schedule of Investments. Fountain Short Duration High Income Fund NOTES TO SCHEDULE OF INVESTMENTS December 31, 2013 (Unaudited) Note 1 – Organization Fountain Short Duration High Income Fund (the ‘‘Fund’’) was organized as a non-diversified series of Investment Managers Series Trust, a Delaware statutory trust (the “Trust”) which is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”).The Fund’s primary investment objective is to seek income and capital appreciation.The Fund commenced investment operations on October 7, 2013, with two classes of shares, Class A and Class I. The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends, liquidation, income and expenses, except class specific expenses, subject to the approval of the Trustees. Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Note 2 – Accounting Policies The following is a summary of the significant accounting policies consistently followed by the Fund in the preparation of its financial statements.The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements.Actual results could differ from these estimates. (a) Valuation of Investments The Fund values equity securities at the last reported sale price on the principal exchange or in the principal over the counter (“OTC”) market in which such securities are traded, as of the close of regular trading on the NYSE on the day the securities are being valued or, if there are no sales, at the mean between the last available bid and asked prices on that day.Securities traded on the NASDAQ are valued at the NASDAQ Official Closing Price (“NOCP”).All other types of securities, including restricted securities and securities for which market quotations are not readily available, are valued at fair value as determined in accordance with procedures established in good faith by the Board of Trustees.Short-term securities with remaining maturities of sixty days or less are valued at amortized cost, which approximates market value. A Fund’s assets are valued at their fair market value. If a market quotation is not readily available for a portfolio security, the security will be valued at fair value (the amount which the Fund might reasonably expect to receive for the security upon its current sale) as determined in good faith by the Fund’s advisor, subject to review and approval by the Valuation Committee, pursuant to procedures adopted by the Board of Trustees. The actions of the Valuation Committee are subsequently reviewed by the Board at its next regularly scheduled board meeting. The Valuation Committee meets as needed. The Valuation Committee is comprised of all the Trustees but action may be taken by any one of the Trustees. Fountain Short Duration High Income Fund NOTES TO SCHEDULE OF INVESTMENTS - Continued December 31, 2013 (Unaudited) (b) Corporate Debt Securities Corporate debt securities are fixed-income securities issued by businesses to finance their operations, although corporate debt instruments may also include bank loans to companies. Notes, bonds, debentures and commercial paper are the most common types of corporate debt securities, with the primary difference being their maturities and secured or unsecured status. Commercial paper has the shortest term and is usually unsecured.The broad category of corporate debt securities includes debt issued by domestic or foreign companies of all kinds, including those with small-, mid- and large-capitalizations. Corporate debt may be rated investment grade or below investment grade and may carry variable or floating rates of interest. Corporate debt securities carry credit risk, interest rate risk and prepayment risk. Credit risk is the risk that a fund could lose money if the issuer of a corporate debt security is unable to pay interest or repay principal when it is due. Some corporate debt securities that are rated below investment grade are generally considered speculative because they present a greater risk of loss, including default, than higher quality debt securities. The credit risk of a particular issuer’s debt security may vary based on its priority for repayment. Interest rate risk is the risk that the value of certain corporate debt securities will tend to fall when interest rates rise. In general, corporate debt securities with longer terms tend to fall more in value when interest rates rise than corporate debt securities with shorter terms. Prepayment risk occurs when issuers prepay fixed rate debt securities when interest rates fall, forcing the Fund to invest in securities with lower interest rates. Issuers of debt securities are also subject to the provisions of bankruptcy, insolvency and other laws affecting the rights and remedies of creditors that may restrict the ability of the issuer to pay, when due, the principal of and interest on its debt securities. Note 3 – Federal Income Taxes At December 31, 2013, the cost of securities on a tax basis and gross unrealized appreciation and (depreciation) on investments for federal income tax purposes were as follows: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation on investments $ Note 4 – Fair Value Measurements and Disclosure Fair Value Measurements and Disclosures defines fair value, establishes a framework for measuring fair value in accordance with GAAP, and expands disclosure about fair value measurements.It also provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or liability, when a transaction is not orderly, and how that information must be incorporated into a fair value measurement. Under Fair Value Measurements and Disclosures, various inputs are used in determining the value of the Fund’s investments.These inputs are summarized into three broad Levels as described below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. · Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Fountain Short Duration High Income Fund NOTES TO SCHEDULE OF INVESTMENTS - Continued December 31, 2013 (Unaudited) The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security.To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment.Accordingly the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different Levels of the fair value hierarchy.In such cases, for disclosure purposes, the Level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest Level input that is significant to the fair value measurement in its entirety. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used, as of December 31, 2013, in valuing the Fund’s assets carried at fair value: Level 1** Level 2 Level 3** Total Investments Bank Loans $
